MEMORANDUM **
Otto Bear Child appeals from the district court’s order denying his 28 U.S.C. § 2255 motion challenging the 220-month sentence imposed following a jury trial conviction for abusive sexual contact, in violation of 18 U.S.C. § 2241(c) and 1153. We have jurisdiction pursuant to 28 U.S.C. § 2253(a). We review de novo, United States v. Day, 285 F.3d 1167, 1169 (9th Cir.2002), and we affirm.
The issue of whether Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), are retroactively applicable to cases on collateral review is foreclosed by United States v. Cruz, 423 F.3d 1119 (9th Cir.2005). The district court therefore properly denied the § 2255 motion.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.